UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2427



ROBERT EDWARD THORNTON, JR.,

                                              Plaintiff - Appellant,

          versus


D. F. BILLETT, Administrative Law Judge;
CARROLL H. CRAWFORD, Vocational Expert; JANE
L. WARREN, DDS Examiner; SUSAN KING MARTIN,
DDS Examiner,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Cameron McGowan Currie, District
Judge. (CA-01-2520-6-22BC)


Submitted:   January 28, 2002             Decided:   February 7, 2002


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Edward Thornton, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Edward Thornton, Jr., seeks to appeal the district

court’s   order   dismissing   his   civil   action   alleging    that   the

Appellees improperly handled his social security case.           Finding no

reversible error, we affirm.

     We find that the action is most properly construed as one

under Bivens v. Six Unknown Named Agents of Fed. Bureau of Nar-

cotics, 403 U.S. 388 (1971).         As noted by the district court,

Thornton does not specify any claim against the Appellees other

than that they improperly handled his application for social

security benefits and improperly evaluated him.        Even if we liber-

ally construe his complaint to allege due process violations, we

find that Thornton fails to state a claim upon which relief may be

granted under Bivens.     See Schweiker v. Chilicky, 487 U.S. 412,

428-29 (1988).

     Accordingly, we affirm the district court’s order.            We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  AFFIRMED




                                     2